Citation Nr: 1811243	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-17 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a lower jaw disability, residual of genioplasty with sliding osteotomy.

2. Entitlement to a rating in excess of 10 percent for residuals of prostate cancer.

3. Entitlement to a separate compensable rating for residuals of prostate cancer other than voiding dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from May 1969 to February 1972. 

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2013 and February 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to a separate compensable rating for residuals of prostate cancer other than voiding dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran experienced numbness in his jaw and lower lip following an in service genioplasty with sliding osteotomy, which has continued from service through to the period on appeal. 

2. The Veteran has experienced voiding dysfunction characterized by awakening to void three to four times per night throughout the pendency of the appeal.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lower jaw disability have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for an increased rating of 20 percent for residuals of prostate cancer have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for a Lower Jaw Disability

Service connection may be established for any disability resulting from a disease or injury incurred in or aggravated by service, or for any disease diagnosed after discharge when the evidence establishes that the disability itself was incurred in service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a), (d) (2017).

Generally, in order to prove service connection, there must be competent, credible evidence of 1) a current disability, 2) in-service incurrence or aggravation of an injury or disease, and 3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran is seeking service connection for loss of feeling in his lower lip and jaw, residual of an in service surgical procedure he underwent to correct his microgenia. The Veteran claims that his lower lip and jaw have been numb ever since the surgery, causing him to salivate and to bite his lip and tongue.

In the first place, the Board finds that the Veteran's medical records establish the existence of a current disability. Specifically, VA medical records from September 2013 and October 2014 indicate that the Veteran experienced numbness of the lower lip and jaw, which caused him to bite his lip, leading to bleeding, and caused food and saliva to come out of the right side of his mouth. In addition, an October 2016 VA examination and opinion indicates that the Veteran experienced poor occlusion, numbness of the lower lip and chin, and drooling from the corners of his mouth, caused by the numbness.

Regarding the issue of in-service incurrence, the Veteran's service treatment records (STRs) indicate that he underwent a genioplasty with sliding osteotomy in November 1969 to correct his congenital microgenia. A December 1969 STR of a follow up appointment indicates that the Veteran experienced residual numbness (bilateral anesthesia) in the distribution of the mental nerve, but that there were signs that the nerve was regenerating. A November 1971 STR indicates that the Veteran was still complaining of numbness in his chin. The Board finds that the numbness of the Veteran's lower lip an chin caused by his in service surgery constitutes an in-service incurrence or aggravation of an injury or disease for service connection purposes. 

The Board notes that in a June 2017 supplemental statement of the case, the RO reached the opposite conclusion, on the grounds that numbness of the lower lip and chin was "an expected complication" of the Veteran's surgery. However, in a November 1969 STR, two days after the Veteran's procedure, the operating surgeon stated that "the prognosis for the complete return of sensation in the distribution of the mental nerve is excellent." In other words, the surgeon did not expect that the Veteran's numbness would continue indefinitely. In any case, even if the Veteran's continuing numbness were an expected complication of the surgery, it would nevertheless suffice to fulfill the in-service incurrence element, since that element only requires a temporal relationship between the incurrence of the disability and a period of active duty service. See Flynn v. Brown, 6 Vet. App. 500, 503 (1994) . In other words, whether or not a condition was an expected complication of surgery is not relevant to the issue of in-service incurrence.

Finally, there is no dispute that the numbness of his lower lip and chin that the Veteran currently experiences is the same numbness that he began to experience in service as a result of his surgery. The Veteran has consistently claimed that his symptoms were caused by his in-service surgery. This is corroborated by the October 2016 VA examination, which lists 1969, the year of the Veteran's surgery, as the date of onset of his symptoms. Therefore, since the Veteran's current disability is the same disability he incurred in service, the Board finds that the nexus requirement is met, and consequently service connection for a lower jaw disability is warranted.

II. Entitlement to a Rating in Excess of 10 Percent for Residuals of Prostate Cancer

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. In addition, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). Where positive and negative evidence regarding a material issue is approximately balanced, any doubt is to be resolved in favor of the Veteran. 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's prostate cancer has been evaluated pursuant to Diagnostic Code (DC) 7528, which pertains to malignant neoplasms of the genitourinary system. This section provides that if following therapeutic treatment there is no local reoccurrence or metastasis of the malignant neoplasms, the Veteran's disability shall be rated on the residuals of prostate cancer: either voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, DC 7528.

Voiding dysfunction is rated as either urine leakage, urinary frequency, or obstructed voiding. A 10 percent rating is assigned for urinary frequency characterized by a daytime voiding interval between two and three hours, or awakening to void two times per night. A 20 percent rating is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.

In an October 2014 rating decision, the Veteran was granted an initial rating of 100 percent for his prostate cancer, as a malignant neoplasm of the genitourinary system. Following an August 2016 VA examination which found that the Veteran's cancer was in remission, the RO notified the Veteran of its proposal to reduce his disability rating. In a February 2017 rating decision, the RO reduced the Veteran's rating for prostate cancer from 100 percent to 10 percent effective May 1, 2017, apparently basing its rating on the Veteran's urinary frequency.  As the record does not demonstrate renal dysfunction, the Board will evaluate the Veteran's prostate cancer residuals pursuant to the criteria applicable to voiding dysfunction.

The Board finds that the Veteran's urinary frequency has been characterized by awakening to void three to four times per night since February 15, 2016, one year prior to the RO's decision reducing the Veteran's rating. At a December 2014 VA examination, the Veteran reported awakening to void three to four times per night. In an April 2017 statement, the Veteran reported awakening to void three to five times per night. In an October 2017 private treatment record, the practitioner noted that the Veteran awakened to void three times per night. However, at the August 2016 VA examination, the Veteran reported awakening to void only two times per night. The Board acknowledges that this evidence is inconsistent with a rating of 20 percent, which requires awakening to void at least three times per night. Nevertheless, the Board finds that in the context of the Veteran's consistent reports of awakening to void between three to five times per night both before and after the time of the August 2016 VA examination, a single report of awakening to void fewer than three times does not suffice to establish a significantly different disability picture for that period of time. When the Veteran's report at the August 2016 VA examination is weighed against his otherwise consistent reports throughout the record, the evidence at best reaches a state of equipoise as to whether the Veteran's disability was less severe at the time of that examination. Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's disability was characterized by awakening to void three to four times per night throughout the entire period on appeal. Accordingly, a rating of 20 percent for residuals of prostate cancer is warranted.


ORDER

Service connection for a lower jaw disability is granted.

An increased rating of 20 percent for residuals of prostate cancer is granted for the entirety of the appeal period.

REMAND

In an April 2017 statement, the Veteran claimed that he was experiencing many symptoms as a result of his prostate cancer and radiation therapy that the RO did not take into account in its February 2017 decision reducing his disability rating. Specifically, the Veteran claimed he experienced the following: difficult or painful urination, blood in the urine, urinary leakage, abdominal cramping, diarrhea, painful bowel movements, rectal bleeding, trouble falling asleep, lower back pain, pain upon prolonged sitting or lying down, weight gain, blurry vision, nasal running, nausea, gait, and dizziness upon standing. Currently there is no medical opinion of record as to whether these symptoms are attributable to the Veteran's prostate cancer or to the radiation therapy he received to treat it. Therefore, further development is required before this issue can be adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent probability or more) that any of the following symptoms reported by the Veteran are attributable either to his prostate cancer or to VA-administered treatment for his cancer, especially radiation therapy:

- difficult or painful urination,
- blood in the urine, 
- urinary leakage, 
- abdominal cramping, 
- diarrhea, 
- painful bowel movements, 
- rectal bleeding, 
- trouble falling asleep, 
- lower back pain, 
- pain on prolonged sitting or lying down, 
- weight gain, 
- blurry vision, 
- nasal running, 
- nausea, 
- "gait," and 
- dizziness upon standing.

The examiner must provide a fully articulated medical rationale for each opinion expressed, citing to peer-reviewed medical literature referenced in formulating it, if any. If the examiner finds that an opinion cannot be provided, this conclusion should also be clearly explained.

2. After completing the above actions, and any additional action deemed warranted, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


